         Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



NATIONAL PUBLIC RADIO, INC.,
     1111 N. Capitol St. NE
     Washington, D.C. 20002

                  Plaintiff,

       v.

HON. GLENN L. KLAVANS,                                                       21-cv-2247
                                                        Civil Action No. ____________________
     8 Church Circle
     Annapolis, MD 21401

HON. FRED S. HECKER,
     Courthouse Square, 200 Willis Street,
     Westminster, MD 21157

                  Defendants.


               DECLARATION OF CHRIS BENDEREV IN SUPPORT OF
              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


Pursuant to 28 U.S.C. § 1746, I, Chris Benderev, declare and state as follows:


       1.      I am the founding producer of the Embedded podcast. Embedded is a podcast

created, produced, and distributed by National Public Radio (“NPR”) that provides in-depth

coverage of a story that has recently made headlines.

       2.      I have worked as a journalist at NPR for eleven years and have worked in

journalism for twelve years. I formerly was a producer at NPR’s Weekend Edition, Morning

Edition, Hidden Brain, and the TED Radio Hour.
Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 2 of 7
Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 3 of 7




               Exhibit A
                 Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 4 of 7



From:                            Anna Harryman <Anna.Harryman@mdcourts.gov>
Sent:                            Wednesday, July 14, 2021 10:39 AM
To:                              Chris Benderev
Cc:                              Sharon Sansone
Subject:                         RE: [EXTERNAL] RE: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State
                                 of Maryland v. Jarrod Warren Ramos || Hrgs: 06/29/21, 06/30/21, 07/01/21, 07/07/21 &
                                 07/08/21


As stated below, our hours are 8:30-12:30 and 1:30-4:30. So stopping by at any of those times would be fine.




From: Chris Benderev <CBenderev@npr.org>
Sent: Wednesday, July 14, 2021 10:36 AM
To: Anna Harryman <Anna.Harryman@mdcourts.gov>
Cc: Sharon Sansone <Sharon.Sansone@mdcourts.gov>
Subject: [EXTERNAL] RE: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State of Maryland v. Jarrod
Warren Ramos || Hrgs: 06/29/21, 06/30/21, 07/01/21, 07/07/21 & 07/08/21

Thanks so much Anna. I am in the media room in the historic courthouse most of today but could come by your office at
any point today. Would it be OK to swing by around 130, 2 or 3 pm today?

From: Anna Harryman <Anna.Harryman@mdcourts.gov>
Sent: Wednesday, July 14, 2021 8:26 AM
To: Chris Benderev <CBenderev@npr.org>
Cc: Sharon Sansone <Sharon.Sansone@mdcourts.gov>
Subject: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State of Maryland v. Jarrod Warren Ramos ||
Hrgs: 06/29/21, 06/30/21, 07/01/21, 07/07/21 & 07/08/21

Dear Mr. Benderev,

The Audio CDs you requested of the June 29, 2021, June 30, 2021, July 1, 2021, July 7, 2021 and July 8,
2021 hearings before Judge Wachs are ready for pickup. Our hours are Monday through Friday, 8:30 am to
12:30 pm and 1:30 pm to 4:30 pm.

        5 CD @ $35.00 each = $175.00

        DEPOSIT RECEIVED: - $175.00 (Check #586)

TOTAL DUE: $0.00

Since I’m not always in the office, please “respond to all” with any inquiries. Thank you.

Sincerely,




                                                           1
                 Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 5 of 7
Anna Harryman
Court Reporter’s Office, Suite 304
Anne Arundel County Circuit Court
8 Church Circle; P.O. Box 2395
Annapolis, MD 21404
(410) 222-1457
M.S. #2270




                                               2
                 Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 6 of 7



From:                             Chris Benderev
Sent:                             Tuesday, July 27, 2021 9:36 AM
To:                               Anna Harryman
Cc:                               Sharon Sansone
Subject:                          Re: [EXTERNAL] Re: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State
                                  of Maryland v. Jarrod Warren Ramos || Hrgs: 07/09/2021, 07/13/2021 & 07/15/2021



Ok I will try to get them in person today. Likely between 2-4 pm. Thanks!

NPR | Chris Benderev | cbenderev@npr.org| 202.513.2145

From: Anna Harryman <Anna.Harryman@mdcourts.gov>
Sent: Tuesday, July 27, 2021 9:03:37 AM
To: Chris Benderev <CBenderev@npr.org>
Cc: Sharon Sansone <Sharon.Sansone@mdcourts.gov>
Subject: RE: [EXTERNAL] Re: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State of Maryland v. Jarrod
Warren Ramos || Hrgs: 07/09/2021, 07/13/2021 & 07/15/2021
I actually just went down and the check was in the mail room. The CDs can be picked up in person or we can put them in
the outgoing, First Class mail.
Anna Harryman
Deputy Supervisor, Office of the Court Reporters
Anne Arundel County Circuit Court,
8 Church Circle, Suite 304
P. O. Box 2395
Annapolis, MD 21404
(410) 222-1457
M.S. #2270
From: Chris Benderev <CBenderev@npr.org>
Sent: Tuesday, July 27, 2021 8:52 AM
To: Anna Harryman <Anna.Harryman@mdcourts.gov>
Cc: Sharon Sansone <Sharon.Sansone@mdcourts.gov>
Subject: [EXTERNAL] Re: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State of Maryland v. Jarrod
Warren Ramos || Hrgs: 07/09/2021, 07/13/2021 & 07/15/2021
Thanks Anna! That’s great. I actually mailed a check for $105 made out to Law Library Fund the same day I submitted my
request last Tuesday. Has it arrived? It should have by now since I only live in DC.
Is in person pickup the only way to retrieve the CDs? If so I can do that. But I wondered if you ever send them expedited
by mail since I’d need them by Thursday at the latest ideally.
Thanks again
NPR | Chris Benderev | cbenderev@npr.org| 202.513.2145

From: Anna Harryman <Anna.Harryman@mdcourts.gov>
Sent: Tuesday, July 27, 2021 8:34:44 AM
To: Chris Benderev <CBenderev@npr.org>
Cc: Sharon Sansone <Sharon.Sansone@mdcourts.gov>
Subject: Audio CD Request || CD Ready || Case #C-02-CR-18-001515 || State of Maryland v. Jarrod Warren Ramos ||
Hrgs: 07/09/2021, 07/13/2021 & 07/15/2021
Dear Mr. Benderev,

                                                            1
                 Case 1:21-cv-02247-RDB Document 3-2 Filed 09/01/21 Page 7 of 7
The Audio CDs you requested of the July 9, 13, and 15, 2021 hearings before Judge Wachs is ready for
pickup. Our hours are Monday through Friday, 8:30 am to 12:30 pm and 1:30 pm to 4:30 pm. The cost is as
follows:
        The cost of 3 CD @ $35.00 each = $105.00
Please make your check or money order payable to Law Library Fund. Please note CASH and Credit Cards
are NOT accepted. You may hand deliver or mail to:
        Court Reporter's Office, Suite 304
        Circuit Court for Anne Arundel County
        8 Church Circle, P.O. Box 2395
        Annapolis, MD 21404-2395
Since I’m not always in the office, please “respond to all” with any inquiries. Thank you.
Sincerely,
Anna Harryman
Deputy Supervisor, Office of the Court Reporters
Anne Arundel County Circuit Court,
8 Church Circle, Suite 304
P. O. Box 2395
Annapolis, MD 21404
(410) 222-1457
M.S. #2270




                                                    2
